Title: [October 1774]
From: Adams, John
To: 



      1774. Saturday 1 October.
      
      
       Dined with Mr. Webster. Spent the Evening with Stephen Collins. Went to see the Election at the State House. Mr. Dickinson was chosen.
      
      
       
        
   
   As one of the representatives of Philadelphia co. to the Pennsylvania Assembly, which in turn, 15 Oct., elected him to the Continental Congress. In a letter to AA of 7 Oct. JA wrote at some length on the favorable turn of the Pennsylvania elections for the patriotic party (Adams Papers; printed in JA-AA, Familiar LettersFamiliar Letters of John Adams and His Wife Abigail Adams, during the Revolution. With a Memoir of Mrs. Adams, ed. Charles Francis Adams, New York, 1876., p. 44–45).


        
   
   In Congress this day JA was chosen to a committee to prepare “a loyal address to his majesty ... dutifully requesting the royal attention to the grievances that alarm and distress his majesty’s faithful subjects in North-America” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:53; see also p. 102–104, 113, 3:115–122>, and entry of 11 Oct., below).


       
      
      

      1774. Sunday. Octr. 2.
      
      
       Went to Christ Church and heard Mr. Coombs upon “Judge not according to the Appearance, but judge righteous Judgment.” Went to Mr. Sprout’s in the Afternoon and heard Mr. Tenant Tennent.
       Spent the Evening at home with Mr. Macdougal, Mr. Cary of Charlestown, Mr. Reed and Coll. Floyd.
      
      

      1774 Monday Octr. 3. 1774.
      
      
       Breakfasted at home with Coll. Dagworthy of Maryland, Captn. Dagworthy his Brother, Major De Bois, Mr. Webb, Dr. Clopton &c. The hurry of Spirits I have been in, since my Arrival in this City, has prevented my making Remarks in my Journal as I wished to have done. The quick Succession of Objects, the Variety of Scenes and Characters, have rendered it impracticable. Major De Bois says he will drink Dispute this Morning. The Congress not come to Decision, yet.
       
       Dined at home. This Day Charles Thompson and Thos. Mifflin were chosen Burgesses for this City. The Change in the Elections for this City and County is no small Event. Mr. Dickinson and Mr. Thompson, now joined to Mr. Mifflin, will make a great Weight in favour of the American Cause.
      
      

      1774 Tuesday. Octr. 4.
      
      
       Dined with Mr. Alexander Wilcox, with all the Delegates from N. York, and several other Gentlemen.—This Evening General Lee came to my Lodgings and shewed me an Address from the Congress to the People of Canada which he had.
      
      
       
        
   
   It was not, however, until 21 Oct. that Congress resolved to prepare an address to the people of Quebec, which was brought in by a committee (on which JA did not serve) two days later, debated, and recommitted; a new draft was brought in, read, debated, amended, and approved on 26 Oct., the last day of the session (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:101, 103, 105–113).


       
      
      

      1774. Wednesday Octr. 5th.
      
      
       Dined with Dr. Cadwallador, in Company with Governor Hamilton, Gen. Lee, Mr. Henry, Mr. Pendleton, Mr. De Hart, and many others —Mr. Maese and others—Spent the Evening at Home with Mr. McDougal, and Mr. Sherman—in sad and solemn Consultation about the Miseries and Distresses of our dear Town of Boston.
      
      

      1774 Thursday. Octr. 6.
      
      
       Dined with Mr. Hodge, Father in Law to Mr. Bayard.
      
      

      
       Notes of Debates in the Continental Congress, 6? October 1774.
       
      
      
      
       Mr. Gadsden. There are Numbers of Men who will risque their all. I shudder at the thought of the Blood which will be spilled, and would be glad to avoid it.
       Mr. Pendleton. How is the Purchaser to know whether the Molosses, Sugar, or Coffee, has paid the Duty or not? It cant be known. Shant We by this hang out to all the World our Intentions to smuggle?
       Don’t We complain of these Acts as Grievances, and shant we insist on the Repeal.
       But this will give an Advantage to the West Indians and will make it their Interest to oppose our obtaining Redress.
       Coll. Dyer. This Subject as every Part of our Deliberations are important. The Question is how far to extend the Non Importation of dutiable Articles.
       Mr. Chace. I am against the Question before you.—What are the Ways and Means of obtaining Redress. In the manner it is penn’d it would not answer the End. How shall the Buyer know whether the Duties have been paid or not.
       Our Enemies will think that We mean to strike at the Right of Parliament to lay duties for the Regulation of Trade.
       I am one of those who hold the Position, that Parliament has a Right to make Laws for us in some Cases, to regulate the Trade—and in all Cases where the good of the whole Empire requires it.
       My Fears were up when We went into the Consideration of a Bill of Rights. I was afraid We should say too little or too much.
       It is said this is not a Non Importation Resolution. But it is, for there is no Importation of goods but according to the Law of the Land.
       Mr. Linch. I came here to get Redress of Grievances, and to adopt every Means for that End, which could be adopted with a good Conscience.
       In my Idea Parliament has no Power to regulate Trade. But these Duties are all for Revenue not for Regulation of Trade.
       Many Gentlemen in this Room know how to bring in Goods, sugars and others, without paying Duties.
       Will any Gentleman say he will never purchase any Goods untill he is sure, that they were not smuggled.
       Mr. Mifflin. We shall Agree I suppose, to a Non Exportation of Lumber to the West Indies. They cannot send their Sugars to England, nor to America. Therefore they cant be benefited.
       Mr. Low. Gentlemen have been transported by their Zeal, into Reflections upon an order of Men who deserve it the least of any Men in the Community.
       We ought not to deny the just Rights of our Mother Country. We have too much Reason in this Congress, to suspect that Independency is aimed at.
       I am for a Resolution against any Tea, Dutch as well as English.
       We ought to consider the Consequences possible as well as probable of every Resolution We take and provide ourselves with a Retreat or Resource.
       What would be the Consequence of an Adjournment of the Congress for 6 months? or a Recommendation of a new Election of another to meet at the End of 6 Months? Is not it possible they may make it criminal, as Treason, Misprision of Treason, or Felony or a Praemunire? Both in the Assemblies who choose and in the Members who shall accept the Trust.
       Would the assemblies or Members be intimidated? Would they regard such an Act?
       Will, Can the People bear a total Interruption of the West India Trade? Can they live without Rum, Sugar, and Molasses? Will not their Impatience, and Vexation defeat the Measure?
       This would cutt up the Revenue by the Roots—if Wine, Fruit, Molasses and Sugar, were discarded, as well as Tea.
       But, a Prohibition of all Exports to the West Indies, will annihilate the Fishery—because, that cannot afford to loose the West India Fish—and this would throw a Multitude of Families in our fishing Towns into the Arms of Famine.
      
      
       
        
   
   From JA’s loose minutes of debates in the first Continental Congress (D/JA/22A). Though the principles of nonimportation and nonexportation had been agreed on by the end of September, the specific terms of what came to be called the Continental Association remained subject to debate until the adoption of that paper on 18 Oct. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:75). From the language in a resolve of 6 Oct. (same, p. 57), it is likely though by no means certain that JA is here reporting the debates of that day.


       
       
        
   
   Missing words and parts of words, lost through the crumbling of the paper along one edge, have been supplied from CFA’s printed text (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:394).


       
       
        
   
   In the MS a substantial space follows this paragraph, which ordinarily indicates a shift from one speaker to another. The substance of the remarks that follow also suggests that a New Englander rather than a New Yorker was speaking, but the question cannot now be resolved.


       
       
        
   
   CFA silently but no doubt rightly altered this word to “market.”


       
      
      

      1774 Fryday Octr. 7.
      
      
       Dined with Mr. Thos. Smith, with a large Company, the Virginians and others.
      
      

      1774 Saturday Octr. 8.
      
      
       Dined with Mr. George Clymer—Mr. Dickinson and a large Company again.
      
      

      1774. Sunday 9 October.
      
      
       Went to hear Dr. Allison, an Aged Gentleman. It was Sacrament Day and he gave us a sacramental Discourse. This Dr. Allison is a Man of Abilities and Worth, but I hear no Preachers here like ours in Boston, excepting Mr. Duchè. Coombs indeed is a good Speaker, but not an original, but a Copy of Duchè.
       
       The Multiplicity of Business and Ceremonies, and Company that we are perpetually engaged in, prevents my Writing to my Friends in Mass, as I ought, and prevents my recording many Material Things in my Journal.
       Phyladelphia with all its Trade, and Wealth, and Regularity is not Boston. The Morals of our People are much better, their Manners are more polite, and agreable—they are purer English. Our Language is better, our Persons are handsomer, our Spirit is greater, our Laws are wiser, our Religion is superiour, our Education is better. We exceed them in every Thing, but in a Markett, and in charitable public foundations.
       Went in the Afternoon to the Romish Chappell and heard a good discourse upon the Duty of Parents to their Children, founded in Justice and Charity. The Scenery and the Musick is so callculated to take in Mankind that I wonder, the Reformation ever succeeded. The Paintings, the Bells, the Candles, the Gold and Silver. Our Saviour on the Cross, over the Altar, at full Length, and all his Wounds a bleeding. The Chanting is exquisitely soft and sweet.
      
      
       
        
   
   JA set down his reflections on this experience at greater length in a letter to AA of this date (Adams Papers; printed in JA-AA, Familiar LettersFamiliar Letters of John Adams and His Wife Abigail Adams, during the Revolution. With a Memoir of Mrs. Adams, ed. Charles Francis Adams, New York, 1876., p. 45–47).


       
      
      

      1774 Monday. Octr. 10th.
      
      
       The Deliberations of the Congress, are spun out to an immeasurable Length. There is so much Wit, Sense, Learning, Acuteness, Subtilty, Eloquence, &c. among fifty Gentlemen, each of whom has been habituated to lead and guide in his own Province, that an immensity of Time, is spent unnecessarily.
       Johnson of Maryland has a clear and a cool Head, an extensive Knowledge of Trade, as well as Law. He is a deliberating Man, but not a shining orator—His Passions and Imagination dont appear enough for an orator. His Reason and Penetration appear, but not his Rhetoric.
       Galloway, Duane, and Johnson, are sensible and learned but cold Speakers. Lee, Henry, and Hooper are the orators. Paca is a deliberater too. Chase speaks warmly. Mifflin is a sprightly and spirited Speaker. John Rutledge dont exceed in Learning or oratory, tho he is a rapid Speaker. Young Edward Rutledge is young, and zealous—a little unsteady, and injudicious, but very unnatural and affected as a Speaker. Dyer and Sherman speak often and long, but very heavily and clumsily.
      
      
       
        
   
   MS: “and.”


       
      
       

      1774 Tuesday Octr. 11.
      
      
       Dined with Mr. McKean in Markett Street, with Mr. Reed, Rodney, Chace, Johnson, Paca, Dr. Morgan, Mr. R. Penn, &c.
       Spent the Evening with Mr. Henry at his Lodgings consulting about a Petition to the King.
       Henry said he had no public Education. At fifteen he read Virgill and Livy, and has not looked into a Latin Book since. His father left him at that Age, and he has been struggling thro Life ever since. He has high Notions. Talks about exalted Minds, &c. He has a horrid Opinion of Galloway, Jay, and the Rutledges. Their System he says would ruin the Cause of America. He is very impatient to see such Fellows, and not be at Liberty to describe them in their true Colours.
      
      
       
        
   
   See entry of 1 Oct., note, above. The committee to prepare an address or petition to the King brought in its report on 21 Oct., but after debate it was recommitted and John Dickinson, who had come into Congress as recently as 17 Oct., was added to the committee (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:102; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:lix). A revised draft was reported on 24 Oct. and approved the next day (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:103–104). There is good reason to believe that JA was very dissatisfied with the version adopted, though he signed it with the other delegates on the 26th, the last day of the session (same, p. 113, 115–122). Dickinson later claimed the authorship of the approved text wholly for himself, saying that “the draft brought in by the original committee was written in language of asperity very little according with the conciliatory disposition of Congress” (Stillé, DickinsonCharles J. Stillé, The Life and Times of John Dickinson, 1732–1808, Philadelphia, 1891., p. 140–148). See also JA to Jefferson, 12 Nov. 1813, where the original, rejected draft is said to have been composed by R. H. Lee (DLC: Jefferson Papers; printed from LbC, Adams Papers, in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 10:78–80).


       
      
      

      1774. Wednesday. Octr. 12.
      
      
       Dined with Captn. Richards with Dr. Coombs.
      
      

      1774 Thursday. Octr. 13.
      
      
       Dined with Mr. Dickenson with Chase, Paca, Low, Mifflin, Mr. Penn and General Lee, at six O Clock.
       From 10 O Clock untill half after four, We were debating, about the Parliamentary Power of regulating Trade. 5 Colonies were for allowing it, 5. against it, and two divided among themselves, i.e. Mass, and Rhode Island.
       Mr. Duane has had his Heart sett upon asserting in our Bill of Rights, the Authority of Parliament to regulate the Trade of the Colonies. He is for grounding it on Compact, Acquiescence, Necessity, Protection, not merely on our Consent.
       
      
      
       
        
   
   This vote does not appear in the Journal of Congress. The fullest account of the debates of 12–13 Oct., mainly concerned with what came to be called the Declaration of Rights, is in Duane’s Notes, printed in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:72–74, 75.


       
      
      

      1774. Fryday. Octr. 14.
      
      
       Went in the Morning to see Dr. Chevott Chovet and his Skelletons and Wax Work—most admirable, exquisite Representations of the whole Animal Aeconomy.
       Four compleat Skelletons. A Leg with all the Nerves, Veins and Arteries injected with Wax. Two compleat Bodies in Wax, full grown. Waxen Representations of all the Muscles, Tendons &c., of the Head, Brain, Heart, Lungs, Liver, Stomack, Gutts, Cawl-Bladder, Testicles. This Exhibition is much more exquisite than that of Dr. Shippen, at the Hospital. The Doctor reads Lectures, for 2 half Jos. a Course, which takes up Four Months. These Wax Works are all of the Drs. own Hands.
       Dined with Dr. Morgan, an ingenious Physician and an honest Patriot. He shewed us some curious Paintings upon Silk which he brought from Italy which are Singular in this Country, and some Bonesof an Animal of enormous Size, found upon the Banks of the River Ohio. Mr. Middleton, the two Rutledges, Mr. Mifflin and Mr. Wm. Barrell dined with Us. Mrs. Morgan is a sprightly, pretty lady.
       In the Evening We were invited to an Interview at Carpenters Hall, with the Quakers and Anabaptists. Mr. Bacchus is come here from Middleborough, with a design to apply to the Congress, for a Redress of the Grievances of the Antipaedobaptists in our Province. The Cases from Chelmsford, the Case of Mr. White of Haverhill, the Case of Ashfield and Warwick, were mentioned by Mr. Bacchus.
       Old Israel Pemberton was quite rude, and his Rudeness was resented. But the Conference which held till 11 O Clock, I hope will produce good.
      
      
       
        
   
   On Abraham Chovet (1704–1790) see DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.; also Peter Stephen Du Ponceau’s reminiscences of Chovet and his anatomical waxworks PMHBPennsylvania Magazine of History and Biography., 63:323–329 (July 1939).


       
       
        
   
   On this day Congress adopted a Declaration of Rights, one of the ultimate products of the committee “to State the rights of the Colonies in general,” appointed 7 Sept. (see entry of 8 Sept., above), and of the discussions in Congress, beginning 24 Sept., of “the means most proper to be pursued for a restoration of our rights” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:42). An undated committee (or subcommittee) draft of this declaration, with a caption reading “Heads of Grievances and Rights,” is in the Adams Papers under the assigned date of 
          
          
           [ante 9 September? 1774]
          
         ; it was correctly identified by CFA and printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:535–542; but the usual attribution of it to John Sullivan (same, p. 377 and note; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:63) cannot be corroborated. The paper is not in Sullivan’s hand, though neither has the hand so far been identified as that of any other member of the committee on rights. The report as submitted, or at any rate as approved by Congress, varies widely from the so called Sullivan draft, containing among other alterations a new and important paragraph written by JA, denying Parliament any authority over the Colonies except, “from the necessity of the case, ... the regulation of our external commerce” (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:538–539). This paragraph, numbered “4,” was the subject of long and vigorous debate; see same, 2:374–375; JA to Edward Biddle?, 12 Dec. 1774 (Dft, Adams Papers, printed in WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 9:350); JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:63–73; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:72–75. Writing from memory in his Autobiography, JA said that “When Congress had gone through the Articles, I was appointed to put them into form and report a fair Draught for their final Acceptance.” This may very well have been so, but there is no contemporary evidence to verify JA’s statement unless his mention of staying home on Sunday to put “the Proceedings of the Congress into Order” (entry of 16 Oct., below) alludes to this assignment.


       
       
        
   
   In his Autobiography JA elaborates from memory on this conference of the Massachusetts delegates with certain Baptist leaders from New England and several prominent Philadelphia Quakers. But the fullest account is in Alvah Hovey, A Memoir of the Life and Times of the Rev. Isaac Backus, A.M., Boston, 1859, chs. 15–16. James Manning, president of the newly established Rhode Island College (now Brown University), and Isaac Backus (somewhat quaintly spelled “Bacchus” by JA), Baptist minister at Middleborough, Mass., had been sent to Philadelphia by an association of their churches to see what could be done for the relief of Baptists who under Massachusetts law were obliged to pay taxes for the support of “established” ministers not of their own choosing—or who at any rate had great difficulty obtaining exemption from such taxation. On the advice of conservative Quakers, who were not disinclined to embarrass the radical Massachusetts delegates, Manning and Backus requested the conference JA describes. Backus’ Diary (quoted by Hovey) gives the names of many who attended and reports the proceedings in full. The discussion was warm and lasted four hours. Backus and Manning pointed out that in a number of instances the Baptists in Massachusetts had been victims of taxation without representation, and Backus recorded that at one point Robert Treat Paine remarked, “There was nothing of conscience in the matter; it was only a contending about paying a little money” (Hovey, Backus, p. 211). Paine’s Diary (MHi) is, as usual, laconic on the incident, but on his way home later this month Paine told Ezra Stiles about it, and from this and other evidence Stiles concluded that the Baptists, and Manning especially, were in alliance with the Anglicans and hostile to the patriotic cause (Stiles, Literary DiaryThe Literary Diary of Ezra Stiles, D.D., LL.D., President of Yale College, ed. Franklin Bowditch Dexter, New York, 1901; 3 vols., 1:168–170, 472–475, 491, 528; 2:23, 51).


        
   
   The most protracted of the cases of religious scruple mentioned by JA, all of which can be traced in the histories of the towns concerned, was that of Ashfield. In 1767 certain Baptists of that “new plantation” refused to contribute to the building of a Congregational meetinghouse where they had settled first and had their own place of worship. When property of theirs was distrained to satisfy the tax requirement, they petitioned the General Court and ultimately carried their case to the King in Council. A mass of petitions, legislative acts and resolves, and other documents concerning the troubles in Ashfield from 1767 to 1774 will be found in Mass., Province LawsThe Acts and Resolves, Public and Private, of the Province of the Massachusetts Bay, Boston, 1869–1922; 21 vols., 4:1015–1016, 1035–1046; 5:111–113, 143, 228–230, 278–279, 331–334, 371–375; 18:333–334, 450–451. Despite his lack of sympathy with the Baptists’ position, Ezra Stiles acknowledged in a long and informative letter of 20 Nov. 1772 that injustice had been done at Ashfield (Literary DiaryThe Literary Diary of Ezra Stiles, D.D., LL.D., President of Yale College, ed. Franklin Bowditch Dexter, New York, 1901; 3 vols., 1:472, note). Backus’ account of the Ashfield case was published in an anonymous pamphlet entitled An Appeal to the Public for Religious Liberty, Boston, 1773, p. 33 ff., and copies of this tract were handed out to those who attended the conference at Carpenters’ Hall. Chagrined as they were by the surprise sprung upon them by the Baptist and Quaker lobbyists, the Massachusetts delegates promised to do what they could to redress the grievances complained of, but on their own ground, i.e. in Massachusetts. Accordingly, in Nov. 1774, Backus submitted a memorial of grievances to the Provincial Congress sitting in Cambridge. A Baptist leader who obtained his information from one of the members reported: “It was generally agreed not to do anything about it, but throw it out; when Mr. Adams got up and said, he was apprehensive, if they threw it out, it might cause a division among the provinces; and it was his advice to do something with it” (Hezekiah Smith to James Manning, 20 Jan. 1775, Hovey, Backus, P. 222). The action taken, however, consisted only of a resolution, 9 Dec. approving of religious liberty for all denominations and advising the petitioners to lay their complaints before the next “general assembly [when it] shall be convened in this colony” (Mass. Provincial Congress, Jours.William Lincoln, ed., The Journals of Each Provincial Congress of Massachusetts in 1774 and 1775, and of the Committee of Safety, Boston, 1838., p. 65, 67).


       
      
      

      1774 Saturday. Octr. 15.
      
      
       Dined at Mr. Wests with the Rutledges and Mr. Middleton. An elegant House, rich furniture, and a splendid Dinner.
      
      

      1774 Sunday. Octr. 16.
      
      
       Staid at Home all day. Very busy in the necessary Business of putting the Proceedings of the Congress into Order.
      
      
       
        
   
   That is, the final version of the Declaration of Rights? See entry of 14 Oct., note 2, above. So far as the Journal shows, the Declaration had been approved on 14 Oct., but there is evidence to show that some points relative to it were debated in Congress as late as the 17th; see Duane’s Notes in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:77–79; and JA’s Notes on the “Canada Bill,” under 17? Oct., below.


       
      
      

      1774. Monday Octr. 17.
      
      
       Dined at Home.
      
      

      
       Notes of Debates in the Continental Congress, 17? October 1774.
       
      
      
      
       CANADA BILL.
       Proof of Depth of Abilities, and Wickedness of Heart.
       Precedent. Lords refusal of perpetual Imprisonment.
       Prerogative to give any Government to a conquered People.
       Romish Religion.
       Feudal Government.
       Union of feudal Law and Romish Superstition.
       Knights of Malta. Orders of military Monks.
       Goths and Vandals—overthrew the roman Empire.
       Danger to us all. An House on fire.
      
      
       
        
   
   From JA’s loose sheets of minutes of debates (D/JA/22A). In the MS these undated notes follow minutes of debates on Galloway’s plea for a plan of union (Debates, 28 Sept., above), but their physical location is a very doubtful clue to their date. The question of including the “Canada Bill” (Quebec Act) among the colonists’ grievances was repeatedly debated, but the parallels in substance and even in phrasing between the present rough notes and Duane’s Notes tentatively assigned by Burnett to 17 Oct. strongly suggest that both pertain to the same day’s debate. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:66; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:77–79. It seems likely that JA’s notes are the heads of his own arguments exclusively, but Duane’s summary of JA’s speech is too meager and cryptic to make this conjecture certain.


       
      
      

      1774 Tuesday. Oct. 18.
      
      
       Dined at Stephen Collins’s.
      
      

      1774 Wednesday. Octr. 19.
      
      
       Dined at Home.
      
      

      1774 Thursday Octr. 20.
      
      
       Dined with the whole Congress at the City Tavern, at the Invitation of the House of Representatives of the Province of Pensylvania, the whole House dined with Us, making near 100 Guests in the whole—a most elegant Entertainment. A Sentiment was given, “May the Sword of the Parent never be Stain’d with the Blood of her Children.” Two or 3 broadbrims, over against me at Table—one of em said this is not a Toast but a Prayer, come let us join in it—and they took their Glasses accordingly.
      
      
       
        
   
   Quakers.


       
       
        
   
   On this day the Association of the Colonies, or nonimportation and nonexportation agreement, was read in Congress and signed by the members, including JA (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:75–81, 127–128 [Nos. 2–5], and facsimile of the Association as signed, in pocket of back cover of that volume).


       
      
      

      1774 Fryday. Oct. 21.
      
      
       Dined at the Library Tavern with Messrs. Marcoo’s Markoes and a dozen Gentlemen from the W. Indies and N. Carolina. A fine bowling Green here—fine Turtle, and admirable Wine.
      
      
       
        
   
   On this day Congress approved an “address to the people of Great-Britain” and a “memorial to the inhabitants of the British Colonies”; and Galloway, McKean, JA, and Hooper were named “a committee to revise the minutes of the Congress” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:81–101). The committee to prepare an address to the King also reported, but its report was recommitted; see entry of 11 Oct. and note, above.


       
      
      

      1774. Saturday. Octr. 22.
      
      
       Dined in the Country, with Mr. Dickinson, with all the Delegates from N. England. Mr. Duane, Mr. Reed, Mr. Livingstone &c.
      
       

      1774. Sunday. Octr. 23.
      
      
       Heard Mr. Piercy, at Mr. Sprouts. He is Chaplain to the Countess of Huntingdon. Comes recommended to Mr. Cary of Charlestown, from her, as a faithful servant of the Lord. No Genius—no Orator.
       In the Afternoon I went to the Baptist Church and heard a trans Alleganian—a Preacher, from the back Parts of Virginia, behind the Allegany Mountains. He preached an hour and an half. No Learning—No Grace of Action or Utterance—but an honest Zeal. He told us several good Stories. One was, that he was once preaching in Virginia and said that those Ministers who taught the People that Salvation was to be obtained by good Works, or Obedience, were leading them to ruin. Next Day, he was apprehended, by a Warrant from a Magistrate, for reviling the Clergy of the Church of England. He asked for a Prayer Book and had it. Turned to the 18 or 20th. Article, where the same sentiment is strongly expressed. He read it to the Magistrate. The Magistrate as soon as he heard it, dash’d the Warrant out of his Hand, and said sir you are discharged.
       In the Evening I went to the Methodist Meeting and heard Mr. Webb, the old soldier, who first came to America, in the Character of Quarter Master under Gen. Braddock. He is one of the most fluent, eloquent Men I ever heard. He reaches the Imagination and touches the Passions, very well, and expresses himself with great Propriety. The Singing here is very sweet and soft indeed. The first Musick I have heard in any Society, except the Moravians, and once at Church with the organ.
       Supped and spent the Remainder of the Evening, at Mr. Jo. Reeds with Coll. Lee, Dr. Shippen, Mr. Cary, Dr. Loring &c.
      
      
       
        
   
   His name is given in R. T. Paine’s Diary (MHi) as “Fristo”; probably William Fristoe, a self-taught Baptist preacher of western Virginia, of whom there is a brief account in Sprague, Annals Amer. PulpitWilliam B. Sprague, Annals of the American Pulpit; or Commemorative Notices of Distinguished American Clergymen of Various Denominations, New York, 1857–1869; 9 vols., 6:125, note.


       
      
      

      1774. Monday. Octr. 24.
      
      
       In Congress, nibbling and quibbling—as usual.
       There is no greater Mortification than to sit with half a dozen Witts, deliberating upon a Petition, Address, or Memorial. These great Witts, these subtle Criticks, these refined Genius’s, these learned Lawyers, these wise Statesmen, are so fond of shewing their Parts and Powers, as to make their Consultations very tedius.
       Young Ned Rutledge is a perfect Bob o’ Lincoln—a Swallow—a Sparrow—a Peacock—excessively vain, excessively weak, and excessively variable and unsteady—jejune, inane, and puerile.
       
       Mr. Dickinson is very modest, delicate, and timid.
       Spent the Evening at home. Coll. Dyer, Judge Sherman and Coll. Floyd came in and spent the Evening with Mr. Adams and me. Mr. Mifflin and General Lee came in. Lee’s Head is running upon his new Plan of a Battallion.
      
      
       
        
   
   On this day Congress heard, debated, and recommitted the proposed address to the people of Quebec, and heard a revised draft of the address to the King, which was agreed to next day (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:103–104).


       
       
        
   
   This comment was probably evoked by Dickinson’s diluted revision of the address to the King; see entry of 11 Oct. and note, above.


       
      
      

      1774 Tuesday 25 October.
      
      
       Dined with Mr. Clymer. General Lee &c. there.
      
      

      1774. Wednesday 26 October.
      
      
       Dined at Home. This Day the Congress finished. Spent the Evening together at the City Tavern—all the Congress and several Gentlemen of the Town.
      
      
       
        
   
   Among other things Congress this day debated and approved the address to the people of Quebec, signed the address to the King, voted a resolution of thanks to the Pennsylvania Assembly “for their politeness to this Congress,” and “then dissolved itself” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:104–114). It had already, on 22 Oct., arranged for the printing of its Journal and resolved “that another Congress should be held on the tenth day of May next, unless the redress of grievances, which we have desired, be obtained before that time,” recommending Philadelphia as the best meeting place (same, p. 102).


       
      
      

      1774. Thursday. Octr. 27.
      
      
       Went this Morning with Mr. Tudor to see the Carpenters Hall, and the Library, and to Mr. Barrells and Bradfords, and then to the State House to see the Supream Court sitting. Heard Mr. Wilcox and Mr. Reed argue a Point of Law concerning the Construction of a Will. Three Judges, Chew, Willing and Moreton.
      
      

      1774. Fryday. Octr. 28.
      
      
       Took our Departure in a very great Rain, from the happy, the peacefull, the elegant, the hospitable, and polite City of Phyladelphia.—It is not very likely that I shall ever see this Part of the World again, but I shall ever retain a most greatefull, pleasing Sense, of the many Civilities I have received, in it. And shall think myself happy to have an opportunity of returning them.—Dined at Andersons, and reached Priestly’s of Bristol at Night, twenty miles from Phyladelphia, where We are as happy as We can wish.
      
      
      
       
        
   
   The Red Lion, in the rural community then called Byberry, now part of Philadelphia City. See R.T. Paine, Diary (MHi), under this date.


       
      
      

      1774. Saturday. Octr. 29.
      
      
       Rode to Prince Town, where We dine, at the sign of Hudibrass.— Vacation at Nassau Hall. Dr. Witherspoon out of Town. Paine recollected the Story of Mr. Keiths Joke upon him at Howlands of Plymouth, the Time of the Stamp Act. Paine said he would go to making brass Buckles. Keith said he might do that to great Advantage for his Stock would cost him nothing.
       Lodged at Farmers in Brunswick.
      
      

      1774. Sunday. Octr. 30.
      
      
       My Birthday. I am 39 Years of Age.—Rode to Elizabeth Town in New Jersey, where We are to dine. Rode down to Elizabeth Town Point, and put our Carriage and all our Horses into two Ferry Boats. Sail’d or rather rowed, Six Miles to a Point on Staten Island where We stoped and went into a Tavern. Got to Hulls in New York, about 10 O Clock, at night.
      
      

      1774 Monday. Oct. 31.
      
      
       Mr. McDougall, Mr. Scott, Captn. Sears, Mr. Platt, Mr. Hewes came to see us. All but the last dined with us. Walked to see the new Hospital, a grand Building. Went to the Coffee House. Mr. Cary and Dr. Loring dined with us.
       The Sons of Liberty are in the Horrors here. They think they have lost ground since We passed thro this City. Their Delegates have agreed with the Congress, which I suppose they imagine, has given additional Importance to their Antagonists.
      
      
       
        
   
   CFA provides a useful interpretive note on this paragraph, too long to quote here (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:402).


       
      
     